Citation Nr: 0121774	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-08 209	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, as secondary to 
service-connected residuals of post-operative hemorrhoids.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1976 and from February 1976 to February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO decision which, in 
pertinent part, denied service connection for depression, and 
also denied entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.  

This case was previously before the Board in March 2001, when 
it was remanded for scheduling of a hearing before a member 
of the Board at the local RO.  In June 2001, a hearing was 
held at the RO before the Board Member signing this document, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2001).  



REMAND

During the June 2001 Travel Board hearing, the veteran 
testified that he was unable to continue working in 
warehouses due to his service-connected fecal incontinence.  
He stated that he was prescribed anti-depressant medication 
for anxiety and depression.  He claimed that episodes of 
fecal incontinence occurred daily.  He indicated that he 
would be able to obtain statements from VA doctors in 
Sacramento, California and Mobile, Alabama to the effect that 
his depression was due to incontinence and fear of 
embarrassment related to the condition.  To date he has not 
submitted these statements.

The veteran has established service connection for residuals 
of a fracture of the left distal radius (noncompensable), 
residuals of a post-operative ganglion cyst (noncompensable), 
fecal incontinence (30 percent), post-operative hemorrhoids 
and anal fissures (10 percent).  His combined service-
connected disability rating is 40 percent.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq.).

In pertinent part, the Veterans Claims Assistance Act of 2000 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  

The law specifically requires that VA provide an examination 
where there is competent evidence of a current disability, 
evidence that the disability could be related to service, and 
the current record is insufficient to decide the claim.  
There are current clinical records of depression, and the 
veteran has testified that medical professionals have linked 
his depression to his service connected disabilities.  
However, the record does not contain these opinions or any 
other competent opinions linking depression to a service 
connected disability.  Therefore, an examination is 
necessary.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the case 
of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
veteran's service-connected disabilities have on his ability 
to work.  Colayong v. West, 12 Vet. App. 524, 538-40 (1999), 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2000).  The current 
record does not contain such an opinion.  Thus, VA is 
required to obtain an examination that assesses the effect of 
the service-connected disabilities on the veteran's ability 
to maintain gainful employment.  

In order to make certain that all records are on file, while 
the case is undergoing other development, a determination 
should be made as to whether there has been recent medical 
care, and whether there are any additional pertinent records 
that should be obtained.  Finally, the veteran is advised 
that while the case is on remand status, he is free to submit 
additional evidence and argument. See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  While the Board regrets the delay involved 
in again remanding this case, proceeding with a decision on 
the merits at this time would not ensure full compliance with 
due process.  

Accordingly, the case is remanded for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. 5103A(c)), request 
that the veteran supply the names and 
addresses of all facilities (VA and non-
VA) that have treated him for his service 
connected disabilities or a claimed 
psychiatric condition.  The RO should 
seek to obtain records of all treatment 
reported by the veteran which are not 
already part of the claims folder.  In 
particular, any VA medical opinions that 
may exist regarding a claimed psychiatric 
disorder and its relationship to his 
service-connected disabilities should be 
obtained, if available.  

The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 
U.S.C. 5103A(b)(2)).  

2.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any acquired 
psychiatric condition, including 
depression.  The examiner should review 
the veteran's claims folder including a 
copy of this remand.  All necessary tests 
or studies should be performed.  After 
the entire claims folder has been 
reviewed and if it has been determined 
that the veteran currently suffers from 
an acquired psychiatric condition, the 
examiner should comment on whether it is 
at least as likely as not that his 
service-connected fecal incontinence and 
post-operative hemorrhoid residuals are 
the cause of a psychiatric disorder, 
including depression; or whether the 
hemorrhoids and fecal incontinence 
permanently aggravate an acquired 
psychiatric disability.  All findings 
should be reported in detail, a complete 
rationale should be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  

3.  The RO should afford the veteran a 
comprehensive examination in order to 
fully assess the current nature and 
degree of severity of his service-
connected disabilities.  The veteran's 
complete claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination to 
facilitate a thorough review of the 
evidence, and the examiner should note 
such review in the examination report.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The report 
of the examination should include a 
detailed account of all manifestations of 
the disabilities found to be present, 
including the appropriate pathology.  If 
additional examinations are warranted in 
order to fully assess the veteran's 
disabilities, those too should be 
ordered.  

In addition, the examiner should render 
an opinion as to the severity of each 
service-connected disability found and 
the impact each disability has, whether 
singularly or in combination, on the 
veteran's ability to maintain gainful 
employment.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

5.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim.  To the 
extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board in 
accordance with appropriate procedures.  
No action is required of the veteran or 
his representative until further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claims and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




